 

Exhibit 10.3

 

AMENDMENT NO. 1

 

to

 

LETTER AGREEMENT

Dated July 5, 2017

 

by and between

AXIS Specialty U.S. Services, Inc. (the “Company”)

and

Steve K. Arora (the “Executive”)

 

Dated: October 6, 2020

 

WHEREAS, the Company and the Executive entered into a letter agreement dated
July 5, 2017 containing the terms and conditions in consideration of the
Executive’s international assignment to Zurich (the “Letter Agreement”); and

 

WHEREAS, the Compensation Committee of the Board of Directors of AXIS Capital
Holdings Limited, the Company and the Executive have determined that it is in
the best interests of the Company, AXIS Capital Holdings Limited and its
shareholders to amend certain the terms of the Letter Agreement;

 

NOW, THEREFORE, the Letter Agreement is hereby amended, effective as of the date
first above written, as follows:

 

1.The section entitled “Term of Assignment” is hereby amended to replace the
reference to “to last three (3) years.” in the fifth line thereof with “until
January 1, 2024”.

 

2.The section entitled “Housing and Utilities Allowance” is hereby amended as
follows:

 

-in the first line of the first paragraph thereof, “During the term of the
assignment” is replaced with “Through December 31, 2021 regardless of whether
you rent or own a home,”;

 

-the second paragraph is deleted in its entirety;

 

-in the first and second lines of the third paragraph thereof, “although your
housing and utilities allowance will continue,” is deleted”.

 

3.The section entitled “Children’s School Allowance” is hereby amended to
replace “During the term of the assignment” in the first line thereof with
“Through December 31, 2021”.

 

4.Except as set forth herein, all other terms and conditions of the Letter
Agreement shall remain in full force and effect.

 



  

 

 

IN WITNESS WHEREOF, the undersigned have executed this Amendment No. 1 to the
Letter Agreement as of the date first above written.

 



        AXIS SPECIALTY U.S. SERVICES, INC.                 By: /s/ Noreen
McMullan     Name: Noreen McMullan     Title: Executive Vice President  



 

 

Accepted and Agreed:

 



 

/s/ Steve K. Arora

Steve K. Arora

 



  

 